Action to recover damages for personal injuries suffered as the result of plaintiff’s being struck by a trolley car. The jury answered in the affirmative a specific question submitted to it, to wit: “ Was the plaintiff by reason of the injuries for which he seeks to hold the defendant responsible incapacitated from presented his claim within six months after the date of the accident?” and returned a general verdict for the plaintiff in the sum of $6,000. On motion of the defendant, the trial court set aside the special verdict upon the ground that it was against the weight of the evidence. Plaintiff moved for reargument, which motion was granted, and upon reargument, the court adhered to its original decision. From the order entered thereon, plaintiff appeals. In our opinion, the special verdict, the finding of negligence on the part of the defendant, and plaintiff’s freedom from contributory negligence, were amply *1044supported by the evidence. The trial justice was, therefore, not justified in setting aside the verdict. Order on reargument, insofar as appealed from, reversed on the law with costs, the motion denied, the verdict reinstated, and judgment directed to be entered thereon, with costs. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.